         Case 2:18-cr-00422-SMB Document 972 Filed 05/14/20 Page 1 of 2




 1   feder law office, p.a.
     2930 e. camelback road, suite 160
 2   phoenix, arizona 85016
     (602) 257-0135
 3   bf@federlawpa.com
     fl@federlawpa.com
 4
     Bruce Feder - State Bar No. 004832
 5   Attorney for Defendant, Scott Spear

 6
                                       UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF ARIZONA
 8
 9
         United States of America,                      )       NO. CR18-00422 PHX SPL
10                                                      )
                          Plaintiff,                    )
11                                                      )       JOINDER TO DKT. 963
                          vs.                           )       DEFENDANT’S OPPOSITION TO
12                                                      )       UNITED STATES’ MOTION IN LIMINE
         Scott Spear.                                   )       RE DAVIS WRIGHT (DKT. 906)
13                                                      )
                          Defendant.                    )
14
15                The Defendant, Scott Spear, by and through his attorneys undersigned, hereby joins in

16   DKT. 963, Defendant’s Opposition to United States’ Motion in Limine regarding Davis Wright

17   Tremaine (DKT. 906), and adopts the positions set forth in said Motion as if fully set forth herein.

18   The issues raised by Defendants Lacey and Larkin in said Motion apply with equal force to

19   Defendant Spear.

20                It is expected that excludable delay under 18, U.S.C. §3161(h)(1) may occur as a result of

21   this Motion or entry of an Order based herein.

22                       RESPECTFULLY SUBMITTED this 14th day of May, 2020.

23                                                     FEDER LAW OFFICE, P.A.
24
                                               BY:     /s/ Bruce Feder
25                                                     Bruce Feder, Esq.
                                                       Attorney for Defendant, Scott Spear
26
     .    .   .
                                                            1
      Case 2:18-cr-00422-SMB Document 972 Filed 05/14/20 Page 2 of 2




 1                                    CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 14th day of May, 2020, I electronically transmitted the foregoing
 3
     to the Clerk of the Court via the CM/ECF system for filing and transmittal of a Notice of Electronic
 4   Filing to the following CM/ECF registrants:

 5
     Kevin Rapp: Kevin.Rapp@usdoj.gov
 6
     Andrew Stone: Andrew.Stone@usdoj.gov
 7   Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
     John Kucera: John.Kucera@usdoj.gov
 8   Reginald Jones: Reginald.Jones@usdoj.gov
 9   Peter S. Kozinets: Peter.Kozinets@usdoj.gov
     Attorneys for the United States
10
11   Paul Cambria: pcambira@lglaw.com
     James Grant: jimgrant@dwt.com
12   Erin McCampbell: emccampbell@lglaw.com
     Robert Corn-Rever: bobcornrevere@dwt.com
13
     Ronald London: ronnielondon@dwt.com
14   Janey Henze Cook: janey@henzecookemurphy.com
     John Littrell: jlittrell@bmkattorneys.com
15   Kenneth Miller: kmiller@bmkattorneys.com
16   Thoms Bienert: tbienert@bmkattorneys.com
     Michael Kimerer: mdk@kimerer.com
17   Tom Bienert: tbienert@bmkattorneys.com
18
     Gary Lincenberg: gsl@birdmarella.com
     Attorneys for the Defense
19
20
     By: /s/ M. Evans
21
22
23
24
25
26

                                                       2
